Exhibit 10.1

 

LOGO [g611207img001.jpg]

 

   October 8, 2013 To:    BioMarin Pharmaceutical Inc.    105 Digital Drive   
Novato, CA 94949    Attn: General Counsel    Telephone: 415-506-6700   
Facsimile: 415-506-6425 From:    Bank of America, N.A.    c/o Merrill Lynch,
Pierce, Fenner & Smith Incorporated    One Bryant Park    New York, NY 10036   
Attn: Peter G. Tucker    Telephone: 646-855-5821    Facsimile: 646-822-5633 Re:
   Base Capped Call Transaction    (Transaction Reference Number: 138472793)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and BioMarin Pharmaceutical Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of October 15, 2013 between Counterparty
and Wilmington Trust, National Association as trustee (the “Base Indenture”), as
supplemented by a supplemental indenture thereto to be dated as of October 15,
2013 (such supplemental indenture, the “Supplemental Indenture”, and the Base
Indenture, as so supplemented, the “Indenture”) relating to the USD 340,000,000
principal amount of 0.75% senior subordinated convertible notes due 2018 (the
“Convertible Securities”). In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.
For the avoidance of doubt, references herein to sections of the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of the
Indenture are changed, added or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed. The parties further acknowledge
that references to the Indenture herein are references to the Indenture as in
effect on the date of its execution and if the Indenture is amended following
its execution, any such amendment will be disregarded for purposes of this
Confirmation (other than as provided in Section 8(a) below) unless the parties
agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation and except for the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement (which, for the
avoidance of doubt, shall include any “Event of Default” resulting in the
principal and the interest with respect to the Convertible Securities becoming
immediately due and payable) shall apply to both Dealer, with respect to which a
“Threshold Amount” of 3% of the shareholders’ equity of Dealer Group as set
forth on its most recent filing on Form 10-K or Form 10-Q as applicable shall be
applicable, and Counterparty, with respect to which a “Threshold Amount” of USD
15.0 million shall be applicable). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

            Trade Date:    October 9, 2013             Effective Date:    The
closing date of the initial issuance of the Convertible Securities.
            Option Type:    Call             Seller:    Dealer
            Buyer:    Counterparty             Shares:    The common stock of
Counterparty, par value USD 0.001 per share (Ticker Symbol: “BMRN”).
            Number of Options:    The number of Convertible Securities in
denominations of USD1,000 principal amount issued by Counterparty on the closing
date for the initial issuance of the Convertible Securities.             Number
of Shares:    As of any date, the product of (i) the Number of Options, (ii) the
Conversion Rate and (iii) the Applicable Percentage.             Conversion
Rate:    As of any date, the “Conversion Rate” (as defined in the Indenture) as
of such date but without regard to any adjustments to the “Conversion Rate”
pursuant to Sections 4.01(e), 4.12 or 4.13 of the Supplemental Indenture.
            Strike Price:    The “Conversion Price” (as defined in the
Indenture, but without regard to any adjustments to the “Conversion Rate” (as
defined in the Indenture) pursuant to Sections 4.01(e), 4.12 or 4.13 of the
Supplemental Indenture).             Cap Price:    USD 121.05
            Applicable Percentage:    25%             Premium:    As provided in
Annex A to this Confirmation.             Premium Payment Date:    The Effective
Date             Exchange:    The NASDAQ Global Select Market
            Related Exchange:    All Exchanges Procedures for Exercise:   
            Exercise Dates:    Each Conversion Date.             Conversion
Date:    Each “Conversion Date”, as defined in the Indenture, occurring during
the period from and excluding the Trade Date to and including the Expiration
Date, for Convertible Securities, each in denominations of USD1,000 principal
amount, that are submitted for conversion on such Conversion Date in accordance
with the

 

2



--------------------------------------------------------------------------------

   terms of the Indenture, excluding Convertible Securities that are Excluded
Convertible Securities (such Convertible Securities, each in denominations of
USD1,000 principal amount and other than those excluded as set forth above, the
“Relevant Convertible Securities” for such Conversion Date).

            Required Exercise on

               Conversion Dates:    On each Conversion Date, a number of Options
equal to the number of Relevant Convertible Securities for such Conversion Date
in denominations of USD1,000 principal amount shall be automatically exercised.
            Excluded Convertible Securities:    Convertible Securities
surrendered for conversion on any date prior to the Free Convertibility Period.
            Expiration Date:    The second “Scheduled Trading Day” immediately
preceding the “Final Maturity Date” (each as defined in the Indenture).
            Automatic Exercise:    As provided above under “Required Exercise on
Conversion Dates”.             Exercise Notice Deadline:    In respect of any
exercise of Options hereunder on any Conversion Date, the Exchange Business Day
immediately following such Conversion Date.             Notice of Exercise:   
Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 4:00
PM, New York City time, on the Exercise Notice Deadline in respect of such
exercise of the number of Options being exercised on the relevant Exercise Date.
For the avoidance of doubt, if Counterparty fails to give such notice when due
in respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that
notwithstanding the foregoing, such notice (and the related exercise of Options)
shall be effective if given after the Exercise Notice Deadline, but prior to
4:00 PM New York City time, on the fifth Exchange Business Day following the
Exercise Notice Deadline, in which event the Calculation Agent shall have the
right to adjust the Delivery Obligation as appropriate to reflect the additional
costs (to account solely for hedging mismatches and market losses) and expenses
incurred by Dealer in connection with its hedging activities (including the
unwinding of any hedge position), with such adjustments made assuming that the
Dealer maintains a commercially reasonable hedge position, as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline.

            Notice of Convertible Security

               Settlement Method:    Counterparty shall notify Dealer in writing
before 4:00 P.M. (New York City time) on the earlier to occur of (x) the date on
which it makes the irrevocable election of a settlement method and, if
applicable, the “Specified Dollar Amount” (as defined in the Indenture) in
accordance with Section 9.01(g) of the Supplemental Indenture and (y) July 15,
2018 (the period from the date in this clause (y) to and including the second
“Scheduled Trading Day” immediately preceding the “Final Maturity Date” (each as
defined

 

3



--------------------------------------------------------------------------------

   in the Indenture), the “Free Convertibility Period”). If Counterparty fails
timely to provide such notice, Counterparty shall be deemed to have notified
Dealer of combination settlement with a “Specified Dollar Amount” (as defined in
the Indenture) of USD1,000 for all conversions occurring during the Free
Convertibility Period. Counterparty agrees that it shall settle any Relevant
Convertible Securities with a Conversion Date occurring during the Free
Convertibility Period in the same manner as provided in the Notice of
Convertible Security Settlement Method it provides or is deemed to have provided
hereunder.

            Dealer’s Telephone Number

            and Telex and/or Facsimile Number

            and Contact Details for purpose of             Giving Notice:

   To be provided by Dealer. Settlement Terms:                Settlement Date:
   The settlement date for the cash (if any) and/or Shares (if any) to be
delivered in respect of the Relevant Convertible Securities converted on such
Conversion Date pursuant to Section 4.02 of the Supplemental Indenture; provided
that the Settlement Date will not be prior to the later of (i) the date one
Settlement Cycle following the last day of the relevant “Observation Period” (as
defined in the Indenture and as modified by the provision set forth opposite the
caption “Convertible Security Settlement Method”) and (ii) the Exchange Business
Day immediately following the date Counterparty provides the Notice of Delivery
Obligation prior to 4:00 PM, New York City time.             Delivery
Obligation:    In lieu of the obligations set forth in Sections 8.1 and 9.1 of
the Equity Definitions, and subject to “Notice of Exercise” above and “Share
Adjustments” below, in respect of an Exercise Date occurring on a Conversion
Date, Dealer will deliver to Counterparty, on the related Settlement Date, a
number of Shares and/or amount of cash in USD equal to the product of (i) the
Applicable Percentage and (ii) the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities converted on such Conversion Date pursuant to Section
4.02(a)(iv) of the Supplemental Indenture and/or the aggregate amount of cash,
if any, in excess of USD1,000 per Convertible Security (in denominations of
USD1,000) that Counterparty would be obligated to deliver to holder(s) pursuant
to Section 4.02(a)(iv) of the Supplemental Indenture (except that such aggregate
number of Shares shall be determined without taking into consideration any
rounding pursuant to Section 4.03 of the Supplemental Indenture and shall be
rounded down to the nearest whole number) and cash in lieu of fractional Shares,
if any, resulting from such rounding, as if Counterparty had elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities by
the Convertible Security Settlement Method, notwithstanding any different actual
election by Counterparty with respect to the settlement of such Convertible
Securities (such product, the “Convertible Obligation”); provided that (i) if
the Convertible Obligation exceeds the Capped Convertible Obligation, then the
Delivery Obligation shall be the Capped Convertible Obligation; (ii) the
Convertible Obligation (and, for the avoidance of doubt, the

 

4



--------------------------------------------------------------------------------

   Capped Convertible Obligation) shall be determined (A) excluding any Shares
and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a result of any adjustments to the Conversion
Rate pursuant to Sections 4.01(e) or 4.13 of the Supplemental Indenture and (B)
without regard to the election, if any, by Counterparty to adjust the Conversion
Rate and the related conversion obligation pursuant to Section 4.12 of the
Supplemental Indenture (and, for the avoidance of doubt, the Delivery Obligation
shall not include any interest payment on the Relevant Convertible Securities
that the Counterparty is (or would have been) obligated to deliver to holder(s)
of the Relevant Convertible Securities for such Conversion Date); and (iii) if
such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustment to the Conversion Rate set forth in
Section 4.01(e) of the Supplemental Indenture, then, notwithstanding the
foregoing, the Delivery Obligation shall include the Applicable Percentage of
such additional Shares and/or cash, except that the Delivery Obligation shall be
capped so that the value of the Delivery Obligation per Option (with the value
of any Shares included in the Delivery Obligation determined by the Calculation
Agent using the VWAP Price on the last day of the relevant “Observation Period”)
does not exceed the amount as determined by the Calculation Agent that would be
payable by Dealer pursuant to Section 6 of the Agreement if such Conversion Date
were an Early Termination Date resulting from an Additional Termination Event
with respect to which the Transaction (except that, for purposes of determining
such amount (x) the Number of Options shall be deemed to be equal to the number
of Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Section 4.01(e) of the Supplemental Indenture were deleted) was
the sole Affected Transaction and Counterparty was the sole Affected Party
(determined without regard to Section 8(b) of this Confirmation), it being
understood that the cap described in this clause (iii) is in addition to, and
cumulative with, clauses (i) and (ii) of this proviso. Notwithstanding the
foregoing, and in addition to the caps described in clauses (i), (ii) and (iii)
of the proviso above, in all events the Delivery Obligation shall be capped so
that the value of the Delivery Obligation does not exceed the value of the ratio
the numerator of which is the Convertible Obligation (with the Convertible
Obligation determined based on the actual settlement method elected by
Counterparty with respect to such Relevant Convertible Securities instead of the
Convertible Security Settlement Method and with the value of any Shares included
in either the Delivery Obligation or such Convertible Obligation determined by
the Calculation Agent using the VWAP Price on the last day of the relevant
“Observation Period” (as defined in the Indenture and as modified by the
provision set forth opposite the caption “Convertible Security Settlement
Method”)) and the denominator of which is the aggregate of all Applicable
Percentages under all outstanding Capped Call Transactions in respect of
Convertible Securities as of the time of such calculation.             Capped
Convertible Obligation:    In respect of an Exercise Date occurring on a
Conversion Date, the Convertible Obligation that would apply if the “Daily VWAP”
for

 

5



--------------------------------------------------------------------------------

   each “Trading Day” in the “Observation Period” (each as defined in the
Indenture) or, if applicable, the assumed “Observation Period” specified in
clause (ii) of “Convertible Security Settlement Method” below, were the lesser
of (x) the Cap Price and (y) the actual Daily VWAP for such Trading Day as
defined in the Indenture.             Convertible Security Settlement Method:   
For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 4.02(a) of the
Supplemental Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD1,000, the Convertible Security
Settlement Method shall be the settlement method actually so elected by
Counterparty in respect of such Relevant Convertible Securities; otherwise, the
Convertible Security Settlement Method shall (i) assume Counterparty made a Cash
Election with respect to such Relevant Convertible Securities with a “Specified
Dollar Amount” (as defined in the Indenture) of USD1,000 per Relevant
Convertible Security and (ii) be calculated as if the relevant “Observation
Period” (as defined in the Indenture) pursuant to Section 4.02(a)(iv) of the
Supplemental Indenture consisted of 50 “Trading Days” (as defined in the
Indenture) commencing on (x) the third “Scheduled Trading Day” (as defined in
the Indenture) after the Conversion Date for conversions occurring prior to the
Free Convertibility Period or (y) the 52nd “Scheduled Trading Day” prior to the
“Final Maturity Date” (each as defined in the Indenture) for conversion
occurring during the Free Convertibility Period.             Notice of Delivery
Obligation:    No later than the Exchange Business Day immediately following the
last day of the relevant “Observation Period” (as defined in the Indenture and
as modified by the provision set forth opposite the caption “Convertible
Security Settlement Method”), Counterparty shall give Dealer notice of the
aggregate number of Shares and/or cash comprising the Convertible Obligations
for all Relevant Convertible Securities (it being understood, for the avoidance
of doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise or Notice of
Convertible Security Settlement Method or Dealer’s obligations with respect to
Delivery Obligation, each as set forth above, in any way).             Other
Applicable Provisions:    To the extent Dealer is obligated to deliver Shares
hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 (except
that the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares) of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction.             Restricted Certificated
Shares:    Notwithstanding anything to the contrary in the Equity Definitions,
Dealer may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of

 

6



--------------------------------------------------------------------------------

   delivery through the Clearance System. With respect to such certificated
Shares, the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by deleting the remainder of the provision after
the word “encumbrance” in the fourth line thereof. Share Adjustments:   
            Method of Adjustment:    Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any event or condition set forth in Section
4.06 of the Supplemental Indenture that results in an adjustment under the
Indenture, the Calculation Agent shall make a corresponding adjustment to the
terms relevant to the exercise, settlement or payment of the Transaction and may
adjust the Cap Price as appropriate to account for the economic effect on the
Transaction of such event or condition; provided that the Cap Price shall not be
adjusted so that it is less than the Strike Price. Immediately upon the
occurrence of any such event or condition contemplated by Section 4.06 of the
Supplemental Indenture, Counterparty shall notify the Calculation Agent of such
event or condition; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such event or condition
have been determined, Counterparty shall immediately notify the Calculation
Agent in writing of the details of such adjustments. Extraordinary Events:   
            Merger Events and Tender Offers:    Notwithstanding Section 12.1(b)
of the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in Section 7.01 of the Supplemental Indenture.
            Consequences of Merger Events                and Tender Offer:   
Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, (i) upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to Sections 4.01(e) 4.13 of the Supplemental Indenture
and the election, if any, by Counterparty to adjust the Conversion Rate and the
related conversion obligation pursuant to Section 4.12 of the Supplemental
Indenture; and provided further that the Calculation Agent may limit or alter
any such adjustment referenced in this clause (i) so that the fair value of the
Transaction to Dealer (taking into account a commercially reasonable hedge
position) is not adversely affected as a result of such adjustment); and
provided further that if, with respect to a Merger Event, (x) the consideration
for the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation organized under the laws
of the United States, any State thereof or the District of Columbia or (y) the
Counterparty following such Merger Event will not be a corporation organized
under the laws of the United States, any State thereof or the District of
Columbia or will not be the Issuer following such Merger Event, Cancellation and
Payment (Calculation Agent Determination) shall apply; and (ii) in such event,
the Calculation Agent may adjust the Cap Price as appropriate to account for the
economic effect on the Transaction of such event; provided that the Cap Price
shall not be adjusted so that it is less than the Strike Price.

 

7



--------------------------------------------------------------------------------

            Notice of Merger Consideration:    Upon the occurrence of a Merger
Event that causes the Shares to be converted into the right to receive more than
a single type of consideration (determined based in part upon any form of
stockholder election), Counterparty shall reasonably promptly (but, in any event
prior to the effective time of such Merger Event) notify the Calculation Agent
of (i) the weighted average of the types and amounts of consideration received
by the holders of Shares entitled to receive cash, securities or other property
or assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election and (ii) the details of the adjustment made
under the Indenture in respect of such Merger Event.
            Nationalization, Insolvency                or Delisting:   
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.             Additional Disruption Events:   
                    (a) Change in Law:    Applicable; provided that Section
12.9(a)(ii) of the Equity Definitions is hereby amended by (w) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the words “(including, for the avoidance of doubt and without limitation,
adoption or promulgation of new regulations authorized or mandated by existing
statute)”, (x) replacing the phrase “the interpretation” in the third line
thereof with the phrase “, or public announcement of, the formal or informal
interpretation”, (y) adding the words “and/or any Hedge Positions” after the
word “Shares” in the clause (X) thereof and (z) adding the words “, or holding,
acquiring or disposing of Shares or any Hedge Positions relating to,” after the
word “obligations” in clause (Y) thereto.                     (b) Failure to
Deliver:    Applicable                     (c) Insolvency Filing:    Applicable
                    (d) Hedging Disruption:    Applicable; provided that:    (i)
Section 12.9(a)(v) of the Equity Definitions is hereby modified by (x) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (y) inserting the
following two phrases at the end of such Section:    “For the avoidance of
doubt, the term “equity price risk” shall be deemed to include, but shall not be
limited to, stock price and volatility risk. And, for the further avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be available on commercially reasonable pricing terms.”; and

 

8



--------------------------------------------------------------------------------

   (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.                 (e) Increased Cost of Hedging:   
Applicable         Hedging Party:    For all applicable Potential Adjustment
Events and Extraordinary Events, Dealer         Determining Party:    For all
applicable Extraordinary Events other than Failure to Deliver, Dealer; For
Failure to Deliver, Counterparty         Non-Reliance:    Applicable
        Agreements and Acknowledgments         Regarding Hedging Activities:   
Applicable         Additional Acknowledgments:    Applicable         3.
Calculation Agent:    Dealer, whose judgments, assumptions, determinations and
calculations shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent shall
reasonably promptly provide to Counterparty by e-mail to the e-mail address
provided by Counterparty in such request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation); provided,
however, that in no event will Dealer be obligated to share with Counterparty
any proprietary models or other proprietary information or proprietary data used
by it or any other party.         4. Account Details:                    Dealer
Payment Instructions:    Bank of America, N.A.    New York, NY    SWIFT:
BOFAUS3N    Bank Routing: 026-009-593    Account Name: Bank of America   
Account No. : 0012334-61892                 Counterparty Payment
                Instructions:    To be provided by Counterparty.         5.
Offices:                    The Office of Dealer for the Transaction is: New
York                 The Office of Counterparty for the Transaction is: Not
applicable         6. Notices: For purposes of this Confirmation:
                Address for notices or communications to Counterparty:

 

To:    BioMarin Pharmaceutical Inc.    105 Digital Drive    Novato, CA 94949
Attn:    General Counsel Telephone:    415-506-6700 Facsimile:    415-506-6425

 

9



--------------------------------------------------------------------------------

        Address for notices or communications to Dealer:

 

To:    Bank of America, N.A.    c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated    One Bryant Park    New York, NY 10036 Attn:    Peter G. Tucker
Telephone:    646-855-5821 Facsimile:    646-822-5633

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Counterparty of the
Share Termination Alternative under (and as defined in) Section 8(b) below,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

(ii) On the Trade Date and on each day during the Observation Period (or, if
applicable, the assumed “Observation Period” specified in clause (ii) of
“Convertible Security Settlement Method” above) applicable to the Relevant
Convertible Securities and any Early Termination Period, neither Counterparty
nor any “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, to
Counterparty’s knowledge, the Transaction will not violate Rule 13e-1 or Rule
13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

10



--------------------------------------------------------------------------------

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(ix) No law, rule, regulation or regulatory order of (x) any state or local
jurisdiction (including non-U.S. jurisdictions) applicable to the Shares as a
result of Counterparty’s particular industry or (y) any material jurisdiction
(including non-U.S. jurisdictions) applicable to the Shares would give rise to
any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(x) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty acknowledges that during (x) the Observation Period (or, if
applicable, the assumed “Observation Period” specified in clause (ii) of
“Convertible Security Settlement Method” above) applicable to the Relevant
Convertible Securities and (y) in the event an Early Termination Date is
designated due to an Additional Termination Event as a result of an Excluded
Conversion Event, a period starting on or about such Early Termination Date as
reasonably determined by Dealer and notified to Counterparty (an “Early
Termination Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for, Shares will not be subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) due to the actions of Counterparty. Dealer acknowledges that it
intends to hedge its obligations with respect to the Transaction on the Trade
Date by entering into cash-settled total return swaps on the Shares.

(e) Dealer represents that it is a “financial institution,” “swap participant”
and “financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment,” within the meaning of Section 546 of the Bankruptcy
Code and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of
the Bankruptcy Code, with respect to which each payment and delivery hereunder
or in connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

11



--------------------------------------------------------------------------------

(f) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a) Additional Termination Events. The occurrence of (i) an Amendment Event or
(ii) an Excluded Conversion Event shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and Dealer shall so designate an Early Termination Date; provided that in the
case of an Excluded Conversion Event the Transaction shall be subject to
termination only in respect of a number of Options equal to the number of
Convertible Securities that cease to be outstanding in connection with or as a
result of such Excluded Conversion Event. For the avoidance of doubt, in
determining the amount payable in respect of such Affected Transaction pursuant
to Section 6 of the Agreement in connection with an Excluded Conversion Event,
the Calculation Agent shall assume that (x) the relevant Excluded Convertible
Securities shall not have been converted and remain outstanding, and (y) in the
case of an Induced Conversion, any adjustments, agreements, additional payments,
deliveries or acquisitions by or on behalf of Counterparty or any affiliate of
Counterparty in connection therewith had not occurred.

Counterparty shall, within one Scheduled Trading Day of the “Conversion Date”
(as defined in the Indenture) for any Excluded Conversion Event, provide Dealer
with written notice of (i) such number of Excluded Convertible Securities,
(ii) the scheduled settlement under the Indenture for the Excluded Convertible
Securities converted on such Conversion Date, (iii) whether such Excluded
Convertible Securities will be settled by Counterparty by delivery of cash,
Shares or a combination of cash and Shares and, if such a combination, the
“Specified Dollar Amount” (as defined in the Indenture) and (iv) the first
“Scheduled Trading Day” of the “Observation Period” (as defined in the
Indenture). Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Excluded Convertible Securities.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver that is material in nature, whether considered individually
or in the aggregate, in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.

“Excluded Conversion Event” means any conversion of any Excluded Convertible
Securities.

“Induced Conversion” means a conversion of any Excluded Convertible Securities
(A) in connection with (x) an adjustment to the Conversion Rate effected by
Counterparty (whether pursuant to Section 4.12 of the Supplemental Indenture or
otherwise) that is not required under the terms of the Indenture or (y) an
agreement by Counterparty with the holder(s) of such Convertible Securities
whereby, in the case of either (x) or (y), the holder(s) of such Convertible
Securities receive upon conversion or pursuant to such agreement, as the case
may be, a payment of cash or delivery of Shares or any other property or item of
value that was not required under the terms of the Indenture or (B) after having
been acquired from a holder of Convertible Securities by or on behalf of
Counterparty or any of its affiliates other than pursuant to a conversion by
such Holder and thereafter converted by or on behalf of Counterparty or any
affiliate of Counterparty.

In no event shall the Close-out Amount paid to Counterparty in connection with
an Additional Termination Event occurring as a result of an Excluded Conversion
Event exceed an amount (if positive) equal to the product of (i) (a) the amount
of cash paid and the number of Shares issued by Counterparty under the Indenture
upon conversion of the Excluded Convertible Securities, less (b) the principal
amount of the Excluded Convertible Securities so converted, and (ii) the ratio
the numerator of which is the Applicable Percentage and the denominator of which
is the aggregate of all Applicable Percentages under all outstanding Capped Call
Transactions in respect of Convertible Securities as of the time of such
Excluded Conversion Event.

 

12



--------------------------------------------------------------------------------

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events and Tender Offers” above or Sections 12.6, 12.7
or 12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of the
Agreement (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, Dealer shall have the right to so elect) in the event of (i) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control. Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events and Tender Offers”
above, Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable, or such later date as the Calculation Agent may
reasonably determine (the “Share Termination Payment Date”), in satisfaction of
the Payment Obligation.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

13



--------------------------------------------------------------------------------

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer based on advice of outside counsel, any
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction (other than any Hedge Shares that were
“restricted securities” as defined in Rule 144(a) of the Securities Act) cannot
be sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered secondary offering of similar size of an issuer of similar size
and (B) afford Dealer a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size of an issuer of similar size, in form and substance
commercially reasonably satisfactory to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its commercially reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement; for the avoidance of doubt, any such
adjustment will be solely based on the variables permitted under ASC 815-40); or
(iii) purchase the Hedge Shares from Dealer at the VWAP Price on such Exchange
Business Days, and in the amounts, requested by Dealer. “VWAP Price” means, on
any Exchange Business Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “BMRN <equity>
VAP” (or any successor thereto) in respect of the period from 9:30 a.m. to 4:00
p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable or is manifestly incorrect, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall,
simultaneously with, or immediately after, effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding

 

14



--------------------------------------------------------------------------------

Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
than the Notice Percentage as of the date hereof), and, if such repurchase or
Conversion Rate Adjustment Event, or the intention to effect the same, would
constitute material non-public information with respect to Counterparty or the
Shares, Counterparty shall make public disclosure thereof at or prior to
delivery of such Repurchase Notice. The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, the numerator of which is the Number of
Shares and the denominator of which is the number of Shares outstanding on such
day. In the event that Counterparty fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(e) then
Counterparty agrees to indemnify and hold harmless Dealer, its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
Counterparty may transfer or assign any of its rights or obligations under the
Transaction with the prior written consent of Dealer, such consent not to be
unreasonably withheld or delayed, in connection with a transaction where the
rights or obligations of the Counterparty under the Indenture are being
transferred or assigned under the terms of the Indenture; provided Dealer may
condition its consent on any of the following, without limitation: (i) the
receipt by Dealer of opinions and documents reasonably satisfactory to Dealer in
connection with such assignment, (ii) such assignment being effected on terms
reasonably satisfactory to Dealer with respect to any legal and regulatory
requirements relevant to Dealer, and (iii) Counterparty continuing to be
obligated to provide notices hereunder relating to the Convertible Securities
and continuing to be obligated with respect to “Disposition of Hedge Shares” and
“Repurchase Notices” above. In addition, Dealer may transfer or assign without
any consent of the Counterparty its rights and obligations hereunder and under
the Agreement, in whole or in part, to any of its affiliates if such affiliate
or its guarantor has a long-term rating equal to or higher than Dealer as rated
by either Moody’s or Standard & Poor’s. Any such assignment shall be fully
effective upon notice to Counterparty of such assignment, together with notice
of such affiliate’s agreement to perform the Transaction and be bound by its
terms in every way as if the affiliate had been an original party to the
Transaction in place with Dealer and Dealer shall be released from its
obligations hereunder. At any time at which any Excess Ownership Position or a
Hedging Disruption exists, if Dealer, in its discretion, is unable to effect a
transfer or assignment to an affiliate in accordance with the requirements set
forth above after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position or Hedging Disruption, as the case may
be, no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(b)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. “Excess Ownership Position” means any of the
following: (i) the Equity Percentage exceeds 9.0%, (ii) Dealer or any
“affiliate” or “associate” of Dealer would own in excess of 14% of the
outstanding Shares for purposes of Section 203 of the Delaware General
Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with

 

15



--------------------------------------------------------------------------------

that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local laws, regulations, regulatory
orders or organizational documents or contracts of Counterparty that are, in
each case, applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under Applicable Restrictions, as
determined by Dealer in its reasonable discretion, and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”) beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number) and (B) the denominator of which is the number of Shares outstanding on
such day.

(g) Staggered Settlement. If based upon advice of counsel based on applicable
legal requirements, Dealer reasonably and in good faith determines that it would
not be advisable to settle the Transaction on a single Settlement Date, Dealer
may, by notice to Counterparty on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period” (as
defined in the Indenture)) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer in good faith
determines, in its commercially reasonable discretion and based on advice of
counsel in the case of the immediately following clause (ii), that such
extension is reasonably necessary or appropriate to (i) preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock loan market or any other relevant
market or (ii) to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

16



--------------------------------------------------------------------------------

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated with the initial purchasers pursuant to the
Underwriting Agreement dated as of October 8, 2013, between the Counterparty and
Merrill Lynch, Pierce, Fenner & Smith Incorporated as representative of the
Underwriters party thereto (the “Underwriting Agreement”) for any reason other
than due to Dealer’s fault by the close of business in New York on October 15,
2013 (or such later date as agreed upon by the parties, which in no event shall
be later than October 23, 2013) (October 15, 2013 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (ii) Counterparty shall reimburse Dealer for the
aggregate amount of costs and expenses actually incurred in connection with the
unwinding of Dealer’s hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities). At the election of
Counterparty, in lieu of such payment Counterparty may deliver to Dealer, on
such Early Unwind Date, Shares with a value equal to such amount, as determined
by the Calculation Agent, in which event the parties shall enter into customary
and commercially reasonable documentation relating to the registered or exempt
resale of such Shares; provided that in no event shall Counterparty be obligated
to so deliver a number of Shares in excess of two multiplied by the Number
Shares. Following such termination, cancellation and payment, each party shall
be released and discharged by the other party from and agrees not to make any
claim against the other party with respect to any obligations or liabilities of
either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, an
Excess Ownership Position or Illegality (as defined in the Agreement)).

 

17



--------------------------------------------------------------------------------

(p) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”
each as defined in Section 14 of the Agreement shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

[Signature pages follow]

 

18



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Peter G. Tucker, facsimile number: 646-822-5633 or email:
peter.tucker@bankofamerica.com.

 

Yours faithfully,

BANK OF AMERICA, N.A.

By:  

/s/ Christopher A. Hutmaker

  Name:   Christopher A. Hutmaker   Title:   Managing Director

 

Agreed and Accepted By: BIOMARIN PHARMACEUTICAL INC. By:  

/s/ Daniel Spiegelman

  Name:   Daniel Spiegelman  

Title:

  Executive Vice President and Chief Financial Officer

 

19



--------------------------------------------------------------------------------

Annex A

to the Confirmation

 

Premium:    USD 6,587,500 (Premium per Option USD 7.2967)

 

Annex A-1